DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 Response to Arguments
Applicant’s amendments and arguments filed 10/27/2021 with respect to the double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been withdrawn, but the Examiner will be monitoring the prosecution of the 16/888,347 application to ensure that the scope of the claims don’t converge again in the future and encourages the applicant to do the same.
Applicant’s amendments and arguments filed 10/27/2021 with respect to the 102 rejections using Kaemmerer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nelson et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12-18 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2014/0358024, hereinafter Nelson).
Regarding claims 1-4, 13-15, and 27, Nelson discloses a system and method for detecting an anticipatory biomarker in the form of low frequency modulation in the brain of a subject (see abstract, figure 4, par. 0014-0017, 0032-0037). The subject is diagnosed or suspected of having a loss of control or impulse control disorder, such as obsessive compulsive disorder and panic/anxiety disorders (par. 0046-0047). Brain activity is recorded in a frequency range of 0-38 Hertz (par. 0033) by electrodes 24,26 of lead 20, which is disclosed as being implanted in the nucleus accumbens of the patient (par. 0052-0053 and 0061-0062). The brain activity is recorded in the absence of electrical stimulation administered to the brain (par. 0079, 0113). An increase in power in a sub-frequency band (i.e., delta, theta, alpha, beta, gamma; see TABLE 1 on page 3 and par. 0033-0040) when compared to a baseline power level is disclosed as detection of the anticipatory biomarker (par. 0064, 0079, 0082, 0085, 0088-0090). Nelson further discloses administering, in response to the low frequency power modulation biomarker, an electrical stimulation to the nucleus accumbens in a closed loop manner (figure 4 and par. 00052-0053, 0060 and 0122). 
Nelson does not explicitly disclose the exact scenario of detecting a power change in the delta band to detect a biomarker. However, as described above, Nelson discloses that the delta band of 1-4 Hz is of interest and that a change in power in any frequency band in TABLE 1 is applicable in determining a biomarker of a loss of control or impulse control disorder. Furthermore, Nelson discloses that individual patients will have differing characteristics for biomarkers (par. 0090). Therefore, given the full disclosure of Nelson, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to monitor the delta band for power changes that would be indicative of a biomarker since Nelson discloses that the delta band of 1-4 Hz is of interest and that a change in power in any frequency band in TABLE 1 is applicable in determining a biomarker of a loss of control or impulse control disorder (par. 0033-0040). Furthermore, Nelson discloses that individual patients will have differing characteristics for biomarkers, and therefore one would need to monitor all disclosed frequency ranges to ensure that the best biomarker was detected for each patient (par. 0088-0090).
Regarding claims 5 and 16, the frequency delivered is in a range of 50 Hz to 250 Hz, which includes 160 Hz and 212 Hz, as claimed (par. 0073).
Regarding claims 6 and 17, disclsoes electrical stimulation therapy which includes, for example, vollage or current amplitude of an electrical stimulation signal, a frequency of the electrical stimulation signal, and, in the case of electrical stimulation pulses, a pulse rate, a pulse width, a waveform shape, and other appropriate parameters such as duration or duty cycle (e.g. par. 0059, but all stimulation inherently has these parameters), but does not expressly disclose wherein a burst duration of the electrical stimulation is 100 milliseconds, 1 minute, 15 minutes, or 1 hour. It would be obvious to person having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method and device as taught by Nelson with the claimed burst duration parameters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPG 23d, 235 (COPA 1955); see MPEP 2144.05). Similarly, there is a lack of evidence indicating that electrical stimulation of 100 milliseconds, 1 minute, 15 minutes, or 1 hour is critical. Therefore, it would have been an obvious matter of routine optimization to modify Nelson to obtain the invention as specified in the claims.
Regarding claims 7 and 18, Nelson discloses the cycling of the pulses as continuous or on/off (par. 0059).
Regarding claim 8, Nelson discloses that an increase in power compared to a baseline is a low frequency modulation biomarker, as described above (par. 0079, 0088-0090). However, Nelson is silent as to the power increase specifically being 10-45% compared to the baseline power. It would be obvious to person having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method and device as taught by Nelson with the claimed power increase percentage since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPG 23d, 235 (COPA 1955); see MPEP 2144.05). Similarly, there is a lack of evidence indicating that these percentages are critical. Therefore, it would have been an obvious matter of routine optimization to modify Nelson to obtain the invention as specified in the claims.
Regarding claim 12, the electrode is considered a deep brain electrode (par. 0020 and 0048).
Regarding claims 23, 24 and 26, Nelson discloses that the stimulation is delivered in a closed loop manner by applying stimulation with different parameters to determine and deliver the most therapeutic therapy parameters (par. 0060, 0065-0066, 0072). The parameters will necessarily include a frequency, duty cycle and burst duration (par. 0059). 
Regarding claim 25, patient feedback (considered “behavioral data”) is given to adjust the parameters (par. 0072).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160367812
US 20130317569
US 20130281890
US 20130197605
US 20130053722
US 20120116475
US 20110144715
US 6,871,098
US 6,176,242
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792